EXHIBIT 10.74
 
INTERNATIONAL DISTRIBUTOR AGREEMENT
 
This International Distributor Agreement (“Agreement”) is entered into in as of
January 27th, 2010 (“Effective Date”), between Zap, a California corporation
with offices at 501 4th Street Santa Rosa, CA 95401 (“ZAP”), and Samyang Optics,
a corporation with offices at 654-4 Bongam­dong, Masan, Korea (“Distributor”).
 
In consideration of the mutual promises contained herein, the parties agree as
follows:
 
1.   DEFINITIONS
 
(a)   “Confidential Information” means any confidential information, verbal or
written, relating to or used in the business of the other party that a party may
obtain during the Term of this Agreement (the Confidential Information”).
Confidential Information excludes information that: (i) was in the public domain
at the time it was disclosed or has become in the public domain through no fault
of the receiving party; (ii) was known to the receiving party, without
restriction, at the time of disclosure, as demonstrated by files in existence at
the time of disclosure; (iii) is disclosed with the prior written approval of
the disclosing party; (iv) was independently developed by the receiving party
without any use of the Confidential Information; (v) becomes known to the
receiving party, without restriction, from a source other than the disclosing
party, without breach of this Agreement, by the receiving party; or (vi) is
disclosed generally to third parties by the disclosing party without
restrictions similar to those contained in this Agreement.
 
(b)   “Customer” shall mean, with respect to a Vehicle, any person or entity
that purchases the Vehicle for use and not for further distribution.
 
(c)   “Customer Materials” shall have the meaning ascribed thereto in Section 7.
 
(d)   “Vehicles” shall mean those passenger vehicles listed in Exhibit A, as
amended from time to time.
 
(e)   “Vehicle Prices” shall have the meaning ascribed thereto in Section 3(b).
 
(f)   “Territory” shall mean the geographic area comprising the Republic of
Korea as of the Effective Date of this Agreement.
 
(g)   “Trademark” shall have the meaning ascribed thereto in Section 10.
 
2.   APPOINTMENT AND AUTHORITY OF DISTRIBUTOR
 
(a)   Appointment. Subject to the terms and conditions set forth herein, ZAP
hereby appoints Distributor as ZAP’s distributor for the Vehicles to Customers
in the Territory and Distributor hereby accepts such appointment. Subject to the
terms and conditions of this Agreement including Exhibit B hereto, Distributor’s
appointment shall be “exclusive” for the Territory and shall be renewable in
accordance with Section 8(a), which means that ZAP shall not appoint another
distributor for the Vehicle for the Territory during the term of this Agreement
or any renewal of this Agreement provided that Distributor has satisfied its
Sales Quota as set forth in Section 6(a) of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b)  Restrictions. Distributor (to the extent Distributor is not prohibited
under law) shall not, and shall not authorize a third party, to (a) distribute
Vehicles to third parties located outside the Territory, or to third parties
that Distributor has reason to know will distribute the Vehicles outside of the
Territory; or (b) solicit orders for Vehicles from parties located outside the
Territory. Nothing in this Agreement shall be deemed as a restriction on ZAP’s
right to appoint distributors for locations other than the Territory.
 
(c)  Distributor’s Responsibility. Distributor shall engage or invest in the
required resources to pursue sales policies and procedures to promote the sales
of the Vehicles and shall obtain all required approvals or certifications under
all local, Korean or other applicable laws or regulatory authorities, provide
technical Vehicle support, including customer training and system installation,
in the Territory. Distributor shall not be the agent or distributor for any
manufacturer or supplier whose goods compete against the Vehicles during the
term of this Agreement.
 
(d)  Independent Contractors. The relationship of ZAP and Distributor
established by this Agreement is that of independent contractors, and nothing in
this Agreement shall be construed to (i) give either party the power to direct
and control the day-to-day activities of the other, (ii) constitute the parties
as partners, joint venturers, co-owners or otherwise as participants in a joint
or common undertaking, or (iii) allow either party to create or assume any
obligation on behalf of the other party for any purpose whatsoever. All
financial obligations associated with each party’s business are the sole
responsibility of such party. Each party shall be solely responsible for, and
shall indemnify and hold the other party free and harmless from, any and all
claims, damages or lawsuits (including attorneys’ fees) arising out of the acts
of such party, its employees or its agents.
 
(e)  Manufacturing and Assembly Rights. ZAP and Distributor shall negotiate in
good faith to enter into an agreement as soon as practicable after the date of
this Agreement pursuant to which Distributor would have the right to manufacture
and assemble the Vehicles in the Territory during the term of this Agreement.
 
3.   TERMS OF PURCHASE OF VEHICLES BY DISTRIBUTOR
 
(a)  Terms and Conditions. All purchases of Vehicles by Distributor from ZAP
during the term of this Agreement shall be subject to the terms and conditions
of this Agreement, and specifically the exclusivity of the distribution is
subject to the Distributor achieving the agreed to requirement in annual sales
quota, which is reset at the end of each yearly term.
 
(b)  Prices. All prices are F.O.B. (as defined in Section 2319 of the California
Uniform Commercial Code) ZAP’s designated facility. The purchase price to
Distributor for each of the Vehicles (“Purchase Price”) shall be as set forth in
Exhibit A attached hereto. ZAP shall have the right to modify the prices in
Exhibit A at its sole discretion, upon thirty (30) days written notice to the
Distributor prior to the effective date of the price change. Price increases
shall not affect unfulfilled purchase orders accepted by ZAP prior to the
effective date of the price increase.
 
(c)  Taxes, Duties, Tariffs and License Fees. The Purchase Price does not
include any taxes (including any excise, sales, use, value added, withholding,
and similar taxes), customs duties, tariffs or license fees, and payments to ZAP
are payable in full without reduction for any such taxes, duties, tariffs or
fees. Distributor shall be responsible for and shall indemnify ZAP for any
appropriate taxes, customs duties, tariffs and license fees actually paid by
ZAP, based on payments
 
 
 

--------------------------------------------------------------------------------

 
to ZAP hereunder or on the use or possession by Distributor and any customers of
Vehicles or support or repair services, but excluding United States federal,
state and local taxes based on ZAP’s net income.
 
(d)  Order and Acceptance. All orders for Vehicles submitted by Distributor
shall be initiated by written purchase orders sent to ZAP during the term of
this Agreement; provided, however, that an order may initially be placed by
facsimile if a conformational written purchase order is received by ZAP after
said facsimile order. ZAP shall use its reasonable commercial efforts to notify
Distributor of the acceptance or rejection of an order and of the anticipated
delivery date for accepted orders within thirty (30) days after receipt of the
purchase order. All orders that are accepted would require initial 30% down
payment prior to shipment, and upon acceptance of the order by ZAP, the purchase
order is irrevocable. If Distributor were to revoke the purchase order any time
prior to shipment, the down payment will be forfeited. The balances in payment
for the purchase order is due and paid prior to shipment of the Vehicles.
 
(e)  Terms of Purchase Orders. Distributor’s purchase orders submitted to ZAP
from time to time with respect to Vehicles to be purchased hereunder and ZAP’s
acceptances thereof shall be governed by the terms of this Agreement, and
nothing contained in any such purchase order or acceptance document shall in any
way modify such terms of purchase or add any additional terms or conditions set
forth in this Agreement.
 
(f)  Vehicle Orders. During the term of this Agreement, Distributor shall order
from ZAP Vehicles according to the following schedule set forth in Exhibit B in
order to maintain its exclusive distribution rights in the Territory. If
Distributor shall fail to order such amounts of Vehicles in any year as set
forth above, ZAP may at its option (1) terminate this Agreement on sixty days
prior written notice or (2) appoint additional distributors for the Vehicles in
the Territory, in each case, at its sole discretion.
 
(g)  Payment. Payment of the Purchase Price for the Vehicles shall be made by
Distributor to ZAP following acceptance pursuant to a letter of credit to be
executed prior to shipment. Payment shall be in U.S. dollars. All exchange,
banking, and other charges shall be at Distributor’s expense.
 
(h)  Shipping. All Vehicles delivered pursuant to the terms of this Agreement
shall be suitably packed for shipment in ZAP’s standard shipping methods, marked
for shipment at Distributor’s address set forth above, or such other address as
may be specified by the distributor for a particular order F.O.B. ZAP designated
facility, at which time title to such Vehicles and risk of loss shall pass to
Distributor. Unless otherwise instructed in writing by Distributor, ZAP shall
select the carrier. All freight, insurance, and other shipping expenses, as well
as any special packing expense, shall be paid by Distributor.
 
(i)  Rejection of Vehicles. Distributor shall inspect all Vehicles following
receipt thereof and may reject any Vehicle that fails in any material way to
meet the applicable specifications for that Vehicle. No returned Vehicles will
be accepted by the ZAP without its prior written authorization, which shall be
given only if good faith efforts to correct any nonconformance on site are
unsuccessful. To reject a Vehicle, Distributor shall notify ZAP in writing or by
facsimile of its rejection within seven (7) days of delivery, any rejection
received after such time shall be null and void. Distributor shall return to ZAP
the rejected Vehicle, in accordance with ZAP’s instructions, as
 
 
 

--------------------------------------------------------------------------------

 
promptly as possible but no later than thirty (30) days. After receipt by ZAP of
rejected Vehicles, ZAP shall, at its option and expense, either repair or
replace the Vehicles.
 
4.   TRAINING AND SERVICE
 
(a)  Services by Distributor. Distributor shall have the responsibility to
service and repair the Vehicles, and train the service providers with respect to
the Vehicles sold in the Territory. Distributor also agrees to maintain an
inventory of relevant spare parts that may be required to support its customers.
 
(b)  Training by ZAP. ZAP shall provide no less than one week sales, service,
and/or repair training to Distributor’s personnel upon the launch of a new
product or technology introduction at ZAP’s facility or at mutually agreed upon
locations. Any additional training will be based on time and material cost
chargeable by ZAP to Distributor. ZAP and Distributor shall each pay their own
costs for travel, food, and lodging during the training period. In addition to
sales and service training, ZAP shall cooperate with Distributor in establishing
efficient service procedures and policies and shall provide support to
Distributor’s personnel in servicing the Vehicles, including providing copies of
any relevant installation, service, maintenance, and end-user manuals for the
Vehicles to Distributor at no charge.
 
5.   INTELLECTUAL PROPERTY.
 
(a)  Ownership. As between the parties, ZAP shall own all intellectual property
rights with respect to the Vehicles and any modifications or enhancements
thereto or portions thereof. Distributor agrees that ZAP owns all right, title,
and interest in the Vehicle lines that include the Vehicles and in all of ZAP’s
patents, trademarks, trade names, inventions, copyrights, know-how, and trade
secrets relating to the design, manufacture, operation or service of the
Vehicles. The use by Distributor of any of these property rights is authorized
only for the purposes herein set forth, and upon termination of this Agreement
for any reason such authorization shall cease. In the event that Distributor
makes any improvements or modifications to the Vehicles, whether or not
patentable, ZAP shall retain all right, title and interest in such improvements
or modifications and any patent applications or patents derived therefrom. The
Vehicles are offered for sale and are sold by ZAP subject in every case to the
condition that such sale does not convey any license, expressly or by
implication, to manufacture, duplicate or otherwise copy or reproduce any of the
Vehicles or their component hardware and Software.
 
(b)  Credits. As between the parties, Distributor will make available at no cost
to ZAP any ZEV mandate credits or any other environmental or vehicle credits or
similar devices, and any fuel economy or greenhouse gas credits, governmental or
otherwise, related to sales of Vehicles.
 
(c)  Branding. The Vehicles will be marketed and sold by Distributor branded as
ZAP vehicles. No co-branding or re-branding is allowed without the explicit
written approval of ZAP.
 
6.   ADDITIONAL OBLIGATIONS OF DISTRIBUTOR
 
(a)   Minimum Sales Quota for Exclusivity in Distribution of the Vehicles in
Korea. Distributor shall, at its own expense, promote the sale of the Vehicles
within the Territory, provided
 
 
 

--------------------------------------------------------------------------------

 
that ZAP shall assist Distributor with the introduction of the Vehicles into the
Territory. Prior to the end of each year of this Agreement, ZAP shall determine
the sales quota (“Sales Quota”) for the next subsequent year. The Sales Quota
shall be expressed in U.S. Dollars based on the aggregate value of total sales
under this Agreement with additional quotas for each model sold pursuant to this
Agreement. Distributor shall be required to satisfy the minimum Sales Quota for
each one year term of this Agreement. As set forth in Section 8(a) of this
Agreement, Distributor shall not have the right
 
to renew this Agreement for the following year if Distributor has not satisfied
the Sales Quota for the then current year.
 
(i)  Certification. Distributor will obtain the required local certification and
approval and any other licenses required to sell the Vehicles in Korea. Any
adaptation or modifications needed will be approved in advance by ZAP and Zap
shall assist Distributor with any such modifications.
 
(ii)  Personnel. Distributor shall devote sufficient qualified and suitably
trained sales, marketing and technical Vehicle support personnel to the Vehicles
to fulfill its responsibilities under this Agreement in accordance with the
following staffing plan.
 
(b)  Government Approvals. Distributor, at its own cost, shall be responsible
for obtaining all government approvals, permits, registrations, licenses and
other permissions or clearances necessary and useful to the lawful distribution
of the Vehicles in the Territory (“Permits”). Distributor agrees the ultimate
responsibility for homologating, including safety and emissions compliance of
the Vehicles and its components and service parts and any design changes
thereafter shall rest with Distributor. This responsibility includes, but is not
limited to, ensuring compliance with government or government required
certification, including any self-certification, as well as any responsibilities
stemming from such certifications, such as inspections, in-use performance
requirements, and responding to governmental investigations. ZAP will provide at
its cost, provide reasonable assistance and information to assist Distributor in
obtaining such Permits. To the fullest extent allowed under applicable law, such
Permits shall be obtained in the name of ZAP alone. Distributor shall keep ZAP
informed with respect to such Permit acquisitions and will confer with ZAP as to
all such Permits which Distributor may apply for under the terms of this
Agreement. In the event of termination or expiration of this Agreement, and/or
Distributor’s status change from an exclusive distributor to a non-exclusive
distributor, Distributor agrees to execute such documents, render such
assistance, and take such other action as ZAP may reasonably request, at
Distributors’ expense, to apply for, register, perfect, confirm, and protect
ZAP’s rights in the Permits including (without limitation) an assignment of all
such Permit applications or Permits to Distributor or such other third party as
ZAP may designate in writing.
 
(c)  Localization of the Vehicles. As between the two parties Distributor shall
have the primary responsibility for identifying any modifications necessary to
legally operate the Vehicles in the Territory and communicating the same to ZAP.
ZAP shall use commercially reasonable efforts to implement any such legally
required changes and shall have the right to adjust the prices in Exhibit A in
order to recoup such expenses.
 
(d)  Import and Export Requirements. Distributor shall, at its own expense, pay
all import and export licenses and permits, pay customs charges and duty fees,
and take all other actions required to accomplish the export and import of the
Vehicles purchased by Distributor. Distributor understands that Vehicles may be
subject to regulation by agencies of the U.S.
 
 
 

--------------------------------------------------------------------------------

 
government, including the U.S. Department of Commerce, which may affect ZAP’s
ability to perform under the terms of this Agreement.
 
7.   CUSTOMER MATERIALS
 
(a)   Materials. ZAP shall promptly provide Distributor with initial marketing
and technical information concerning the Vehicles as well as reasonable
quantities of customer materials brochures, instructional material, advertising
literature, operation manuals and other Vehicle data customarily provided to
Customers, with all such material printed in the English language (“Customer
Materials”).
 
(b)   Use, Translation and Modification of Documents and Marketing Material.
 
(i)   Distributor may make copies of, and print under ZAP’s copyright notice,
forms of the Customer Materials that are provided to Distributor by ZAP
hereunder.
 
(ii)   In the event that the parties agree that localization of the Customer
Materials will be performed, the parties will agree in writing which materials
will be localized, which languages and which Party will be responsible for such
localization. All localization will be done at each Party’s respective costs,
unless agreed otherwise in writing. ZAP will own all right, title, and interest
in the localization of the Customer Materials regardless of which Party will
perform such localization. Distributor hereby irrevocably transfers, conveys and
assigns to ZAP in perpetuity all right, title, and interest in such localization
of the Customer Materials including without limitation all copyrights, the right
to make derivative works and collective works with respect thereto. ZAP will
have the exclusive right to apply for or register copyrights and such other
proprietary protections as it wishes. Distributor agrees to execute such
documents, render such assistance, and take such other action as ZAP may
reasonably request, at ZAP’s expense, to apply for, register, perfect, confirm,
and protect ZAP’s rights in the localization of the Customer Materials. Without
limiting the foregoing, ZAP will have the exclusive right to commercialize,
prepare and sell Vehicles based upon, sublicense, prepare derivative works from,
or otherwise use or exploit the localization of the Customer Materials.
Distributor hereby waives any and all moral rights, including any right to
identification of authorship or limitation on subsequent modification, that
Distributor (or its employees, agents or consultants) has or may have in any
localization of the Customer Materials.
 
(iii)   In no event shall Distributor make any representations regarding the
Vehicles different than or in excess of those in the information provided by ZAP
in writing.
 
(c)   Manuals. Each Vehicle shall be distributed with a user manual which manual
will be approved by ZAP.
 
(d)   Costs and Expenses. Except as otherwise expressly provided herein, each
party shall solely bear all costs and expenses of performing its obligations
hereunder. Except as provided for under this Agreement, neither party shall be
liable for any costs or expenses incurred without its prior written
authorization.
 
8.   TERM AND TERMINATION
 
(a)   Term. This Agreement shall continue in force for one year. Distributor may
renew this Agreement annually for a term of one year by providing written notice
to ZAP at least 60
 
 
 

--------------------------------------------------------------------------------

 
days prior to the termination of this Agreement for the then current year;
provided, however, that Distributor shall have the right to renew this Agreement
only if (i) the Sales Quota for the then current year has been satisfied or will
be satisfied prior to the end of the then current year and (ii) Distributor is
in compliance with its obligations under this Agreement in all other respects.
The Effective Date hereof unless terminated earlier under the provisions of this
Section 8 (“Term”). Upon termination of this Agreement, Distributor will have
the right to sell any Vehicle remaining in inventory on the date of termination.
 
(b)  Termination for Cause. If either party defaults in the performance of any
provision of this Agreement, then the non-defaulting party may give written
notice to the defaulting party that if the default is not cured within sixty
(60) days the Agreement will be terminated. If the non-defaulting party gives
such notice and the default is not cured during the sixty-day period, then the
Agreement shall automatically terminate at the end of that period.
 
(c)  Fulfillment of Orders upon Termination. Upon termination of this Agreement
for other than Distributor’s breach, ZAP shall continue to fulfill, subject to
the terms of Section 3 above, all orders accepted by ZAP prior to the date of
termination or expiration.
 
(d)  Limitation on Liability. In the event of termination by either party in
accordance with any of the provisions of this Agreement, neither party shall be
liable to the other, because of such termination, for compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales or on account of expenditures, inventory, investments, leases
or commitments in connection with the business or goodwill of ZAP or
Distributor. Termination shall not, however, relieve either party of obligations
incurred prior to the termination.
 
(e)  Survival of Certain Terms. The provisions of Sections 9, 10 shall survive
the termination of this Agreement for any reason. All other rights, licenses and
obligations of the parties shall cease upon termination of this Agreement.
 
9.    CONFIDENTIALITY
 
(a)  Designation. As used herein, Confidential Information means any information
of a party which is designated confidential in writing at the time of
disclosure, or if disclosed orally, confirmed in writing as confidential within
thirty (30) days. The terms of this Agreement will constitute Confidential
Information, except to the extent that such information is disclosed in
confidence and in good faith and in confidence to a legitimate potential, or
actual, strategic investor, investment banker, venture capital firm, legal
counsel, or consultant, or as required by regulation, statute or other law.
 
(b)  Use and Disclosure. Each party agrees: (1) to treat the other party’s
Confidential information with the same degree of care as it maintains its own
information of a similar nature from disclosure and (2) and that it will not use
the Confidential Information except to exercise its rights and obligations under
this Agreement. Each party will use at least the same procedures and degree of
care which it uses to protect the confidentiality of its own Confidential
Information of like importance, and in no event less than reasonable care.
Notwithstanding this Section 9, a receiving party may disclose the other party’s
Confidential Information to the extent such disclosure is required by order or
requirement of a court, administrative agency, or other governmental body, but
only if the receiving party provides prompt notice thereof to the disclosing
party to enable the disclosing party to seek a protective order or otherwise
prevent or restrict such disclosure.
 
 
 

--------------------------------------------------------------------------------

 
(c)   Return. Upon termination or expiration of this Agreement for any reason, a
party receiving confidential information, shall return such confidential
information and all copies thereof, to the party originally disclosing such
information within thirty (30) days.
 
10.   TRADEMARKS AND TRADE NAMES
 
(a)   During the Term of this Agreement, Distributor shall be authorized and
shall have the right to indicate to the public that it is authorized to sell the
Vehicles and to advertise within the Territory the Vehicles under such Vehicle
names, trademarks, marks, and trade names that ZAP, in its sole discretion, may
adopt from time to time (“Trademarks”).
 
(b)   Distributor shall use the Trademark only for original Vehicle meeting the
quality standards established by the regulatory agencies in the Territory and
specifications established in the regulatory approvals in the Territory under
which the Vehicle is sold, if any, and all applicable laws and regulations in
the Territory. ZAP, or its duly appointed agent, shall have the right to inspect
the premises of Distributor where the Vehicle is held or stored, and Distributor
shall permit such inspection, upon advance notice at any reasonable time, of the
methods and procedures used in the storage and sale of the Vehicle.
 
(c)   Distributor shall use the Trademark only in such form and manner as shall
be approved from time to time in writing by ZAP. Distributor further undertakes
to comply with all laws and regulations pertaining to the Trademark in force at
any time in the Territory including, but not limited to, compliance with marking
requirements. Use of the Trademark by Distributor on labels and packaging or on
other printed material shall be accompanied by an appropriate statement that
such Trademark is a “Licensed Trademark”, or such other appropriate legend as
ZAP shall direct in writing. The Trademark shall always be given distinctive
typographical treatment when used by Distributor. Copies of all labels,
packaging and other printed material on which the Trademark is used shall be
submitted to ZAP for approval prior to use in accordance with the terms of the
License Agreement. Distributor shall not use the Trademark in any manner
whatsoever which may jeopardize the significance, distinctiveness or validity
thereof.
 
(d)   The Trademark shall at all times remain the exclusive property of ZAP and
all use of the Trademark hereunder and all use thereof shall inure to the
benefit of ZAP. Nothing in this Agreement shall be construed as granting or
transferring to Distributor any right, title or interest in and to the Trademark
except the right to use the same during the term of this Agreement, as provided
in this Agreement and in the License Agreement.
 
(e)   Distributor agrees that it shall not use the Trademark in combination with
any other trademark or trade name of its own or any third party or as a
component of its business to create a composite trademark or logo or to
characterize its business in any other way; and that it will use the Trademark
only on, or in connection with, the Vehicle, and will not use or permit use of
the Trademark in connection with goods other than the Vehicle; and that the
Trademark and the goodwill associated therewith are and shall continue to be the
exclusive property of ZAP.
 
(f)   Distributor agrees to cooperate with ZAP in providing information,
specimens, and documentation that may be useful or required in order to effect
trademark registrations, or for maintenance and renewal of trademark
registrations for the Trademark in the Territory should ZAP choose to pursue
them. ZAP does not warrant that any filed applications will result in
registration; however, ZAP may apply for substitute marks in those countries
where any applications do not result
 
 
 

--------------------------------------------------------------------------------

 
in registration and such trademarks will be included in this Trademark Agreement
pursuant to a formal written amendment hereto. Any and all registrations for the
Trademark shall be the exclusive property of ZAP. Distributor shall, at
Distributor’s expense, execute any and all documents reasonably required by ZAP
to record Distributor as a registered user or Distributor of the Trademark in
the Territory. Distributor agrees to cooperate as requested by ZAP in arranging
for such recordings and/or entries, or in maintaining, varying or canceling such
recordings and/or entries in the event of amendment to, or termination of, this
Agreement for any reason.
 
(g)   Nothing in this Agreement shall be construed as a warranty on the part of
ZAP regarding the Trademark, including without limitation, that use of the
Trademark in the Territory will not infringe the rights of any third parties.
Accordingly, Distributor acknowledges and agrees that ZAP makes no such
warranty.
 
(h)   In the event that Distributor learns of any infringement or imitation or
threatened infringement or imitation of the Trademark, or any passing-off,
Distributor shall forthwith notify ZAP or its authorized representative in
writing giving particulars thereof and Distributor shall provide necessary
information and assistance to ZAP, or its authorized representatives, in the
event that ZAP decides that proceedings should be commenced or defended. The
commencement, strategies, termination and settlement of any action relating to
the Trademark shall be decided solely by ZAP. Any such proceedings shall be at
the expense of ZAP, and any recoveries shall be to the sole benefit of ZAP.
Nothing herein, however, shall be deemed to require ZAP to enforce the Trademark
against others, and Distributor shall not institute any suit or take any action
on account of infringement or imitation of the Trademark without the prior
written consent of ZAP.
 
(i)   Distributor agrees to defend, indemnify and hold ZAP, their affiliates and
their respective directors, officers, employees, contractors, agents, successors
and assigns, harmless from and against any and all claims, losses, damages,
costs, fees, expenses, liabilities and obligations of any kind (including
reasonable attorney’s fees and other legal costs and expenses) that ZAP may at
any time suffer, or incur, or become subject to as a result of or arising from
the unauthorized use of the Trademark by Distributor or any breach of this
Agreement by Distributor. ZAP shall have the right to be represented in any such
action by attorneys of its selection.
 
(j)   ZAP assumes no liability to Distributor or to any third parties with
respect to the quality, performance or characteristics of any of the goods
manufactured or sold by Distributor under the Trademark pursuant to this
Agreement.
 
11.   WARRANTIES
 
(a)  Limited Warranty. A limited Vehicle warranty is set forth in Exhibit C
hereto.
 
(b)  General Warranty. Each party represents and warrants (i) it is authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and (ii) the execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any law or
regulation of any court, governmental body or administrative agency having
authority over it.
 
(c)  Warranty Disclaimer, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW
AND EXCEPT AS EXPRESSLY STATED HEREIN, ZAP MAKES NO OTHER WARRANTIES OR
CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND
 
 
 

--------------------------------------------------------------------------------

 
ZAP AND ITS SUPPLIERS HEREBY SPECIFICALLY DISCLAIM ALL OTHER EXPRESS, STATUTORY
AND IMPLIED WARRANTIES AND CONDITIONS, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT AND THE
IMPLIED CONDITION OF SATISFACTORY QUALITY.
 
12.   WARRANTIES
 
 
(a)  Waiver of Consequential Damaqes. IN NO EVENT WILL ZAP BE LIABLE TO
DISTRIBUTOR FOR ANY LOST PROFITS, LOST SAVINGS, OR OTHER INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL DAMAGES OR FOR ANY CLAIM BY ANY OTHER PARTY, EVEN IF ZAP HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES ARISING OUT OF OR IN CONNECTION WITH
THE GRANTING OR USE OF THE LICENSES HEREUNDER.
 
(b)  Total Liability. ZAP’S TOTAL LIABILITY TO DISTRIBUTOR OR ANY THIRD PARTY
HEREUNDER SHALL NOT EXCEED THE AMOUNT PAID BY DISTRIBUTOR TO ZAP UNDER THIS
AGREEMENT.
 
(c)  Indemnification. Distributor shall indemnify, defend and hold harmless ZAP
and its Affiliates against any and all claims, suits, losses, damages, costs,
fees and expenses resulting from or arising out of its breach of this Agreement
or violation of applicable law.
 
(d)  Governing Law and Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of California, U.S.A. Distributor hereby
expressly consents to (i) the personal jurisdiction of the federal and state
courts within California, (ii) service of process being effected upon it by
registered mail sent to the address set forth at the beginning of this
Agreement, and (iii) the uncontested enforcement of a final judgment from such
court in any other jurisdiction wherein Distributor or any of its assets are
present.
 
(e)  Arbitration. In the event a dispute arises between the parties relating to
this Agreement, or any alleged breach or the grounds for the termination thereof
(a “Dispute”), other than failure by the Distributor to purchase the minimum
annual amount of Vehicles as required under this Agreement, the aggrieved party
shall notify the other party in writing of such Dispute, and the parties shall
attempt to resolve such Dispute in good faith. If, within thirty (30) days of
written notice referenced above, the parties have not succeeded in resolving the
Dispute, the Dispute shall be finally resolved by binding arbitration. The
arbitration will be conducted in San Francisco, California, U.S.A. in accordance
with the rules of the Rules of Arbitration of the International Chamber of
Commerce. The arbitrator eligible to conduct the arbitration must agree to
render his or her opinion within 30 days of the final arbitration hearing. The
award of arbitration shall be final and binding upon the parties hereto.
Judgment on the award so rendered may be entered in any court having
jurisdiction thereof. In any arbitration pursuant to this Agreement, the
arbitrators shall apply the laws of the State of California, U.S.A. The cost of
mediation and arbitration shall be shared equally by the parties.
 
(f)  Entire Agreement. This Agreement and the Exhibits attached hereto and
incorporated by reference herein set forth the entire agreement and
understanding of the parties relating to the subject matter herein and merge all
prior discussions between them. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the party to be charged.
 
 
 

--------------------------------------------------------------------------------

 
(g)  Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be sent by prepaid registered or certified mail, return
receipt requested, addressed to the other party at the address shown at the
beginning of this Agreement or at such other address for which such party gives
notice hereunder. Such notice shall be deemed to have been given three (3) days
after deposit in the mail.
 
(h)  Force Majeure. Nonperformance of either party shall be excused to the
extent that performance is rendered impossible by strike, fire, flood,
governmental acts or orders or restrictions, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control of and is not
caused by the negligence of the nonperforming party.
 
(i)  Nonassignability and Binding Effect. Each party agrees that its rights and
obligations under this Agreement may not be transferred or assigned directly or
indirectly without the prior written consent of the other party except in
connection with the sale, acquisition or reorganization of such party. Subject
to the foregoing sentence, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns. Any purported
assignment in violation of this Section shall be null and void.
 
(j)  Legal Expenses. The prevailing party in any legal action brought by one
party against the other and arising out of this Agreement shall be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs and reasonable attorneys’ fees.
 
(k)   Currency Control. Distributor represents and warrants that as of the
Effective Date, no applicable currency control laws prevent the payment to ZAP
of any amounts due to ZAP under this Agreement. Distributor agrees to promptly
notify ZAP of any currency control laws that may affect Distributor’s ability to
make payment of any of the amounts due to ZAP under this Agreement.
 
(I)   Language. This Agreement is in the English language only, which language
will be controlling in all respects, and all versions hereof in any other
language will not be binding on the Parties hereto. All communications and
notices to be made or given pursuant to this Agreement must be in the English
language. The Parties hereto confirm that it is their wish that this Agreement,
as well as other documents relating hereto, including notices, have been and
will be written in the English language only.
 
(m)   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.


 
 

--------------------------------------------------------------------------------

 
                        
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
in duplicate as of the date stated above.
 
ZAP
 
Name : Steven Schneider
  
Title : CEO of ZAP


Signature : /s/ Steven Schneider
Samyang Optics Co., Ltd.
 
Name : Christopher Kang
 
Title : CEO of Samyang Optics


Signature : /s/ Christopher Kang

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 